EXHIBIT 10.5

 

MILK SUPPLY AGREEMENT

 

This Milk Supply Agreement (“Agreement”) is entered into as of the 23rd day of
November, 2004, by and between Dairy Farmers of America, Inc., a Kansas
cooperative marketing association (“Seller”) and Eagle Family Foods, Inc., a
Delaware corporation (“Buyer”). Buyer desires to purchase unprocessed Grade “A”
milk (“Demand Milk”) from Seller. Seller desires to supply all the quantities of
Demand Milk to Buyer’s processing plant located in El Paso, Texas (the “Plant”).

 

In consideration of the mutual covenants and agreements set forth herein, Seller
and Buyer hereby agree as follows:

 

1. Supply.

 

Buyer desires that Seller sell and supply, and Seller agrees and shall sell and
supply all of Buyer’s requirements for Demand Milk to the Plant. Seller may, at
its discretion, supply Demand Milk to the Plant from third party sources at the
same product specifications identified in Exhibit C. In addition to the Demand
Milk, Seller shall deliver to Buyer certain quantities of Balancing Milk (as
defined herein) as set forth herein (the Demand Milk and the Balancing Milk are
collectively referred to herein as “Milk”).

 

2. Prices.

 

For all Demand Milk purchased and sold pursuant to this Agreement, Buyer agrees
to pay to Seller, and Seller agrees to accept as payment in full, the
appropriate Class price based upon the announced component values by the Federal
Milk Market Administrator (Market Administrator). Class price will be computed
by the producer-weighted average butterfat times the Federal Order (FO)
announced butterfat price, the producer-weighted average nonfat solids times the
FO announced nonfat solids price, the producer-weighted average protein times
the FO announced protein price, and the producer-weighted average somatic cell
count times the FO announced somatic cell adjustment price. In the event the FO
price is no longer published, Buyer and Seller agree to negotiate in good faith
a purchase price that similarly reflects the FO price under which Demand Milk is
sold. In addition, Buyer shall pay the appropriate premiums for the Demand Milk
as set forth in Schedule A attached hereto and incorporated herein.

 

3. Requirements.

 

On the terms and subject to the conditions stated in this Agreement, at a
minimum Seller will sell and deliver and Buyer shall purchase and receive from
Seller, the quantities of Demand Milk as set forth in Schedule B2 attached
hereto and incorporated herein (“Milk Requirements”). Buyer, upon ninety (90)
days notice to Seller, may elect to increase volumes of Demand Milk to the
quantities as set forth in Schedule B1 attached hereto and incorporated herein.
In the event Buyer does not serve notice to Seller of Buyer’s intent to increase
purchases of Demand Milk by December 31, 2006, Schedule B1 shall become null and
void.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, Buyer may, but shall not be obligated
to, purchase any Demand Milk until five days following the Completion Date (as
such term is defined in that certain Asset Purchase Agreement by and between
Buyer, Eagle Family Foods Holdings, Inc. (“Parent”) and Seller, dated as of the
date hereof](the “First Required Delivery Date”). If Buyer desires to purchase
Demand Milk prior to the First Required Delivery Date, Buyer shall give Seller
thirty (30) days written notice prior to the date such Demand Milk is to be
delivered (the “First Optional Delivery Date”). In the event that the First
Required Delivery Date or the First Optional Delivery Date, as the case may be,
is not on the first day of a calendar month, the Milk Requirements for such
month shall be prorated accordingly. For the calendar year 2005, Buyer shall
inform Seller in writing sixty (60) days prior to the First Required Delivery
Date or the First Optional Delivery Date, as applicable, whether Schedule B-1 or
Schedule B-2 shall apply, provided, however, that until the third month
anniversary of the First Required Delivery Date or the First Optional Delivery
Date, as applicable, the volumes set forth in Schedules B-1 or B-2, as the case
may be, may not apply. For all subsequent calendar years, the Buyer agrees to
provide Seller on November 1 of each year during this Agreement, a projection of
Demand Milk volume for the following calendar year.

 

In addition, as requested by Seller, Buyer will receive, pursuant to the terms
of that certain Tolling Agreement dated as of the date hereof, by and between
Buyer and Seller, for processing and/or manufacturing purposes, without said
milk being sold and purchased, hereunder, up to the daily maximum milk volume
capacity at the Plant (hereinafter referred to as Balancing Milk). Such
Balancing Milk volumes in excess of Buyer’s Demand Milk volume requirements at
the Plant will be projected by Seller and agreed to by Buyer, from the actual
Demand Milk volume received at the Plant and provided to Buyer on December 1 of
each year during this Agreement for the following calendar year. Notwithstanding
the foregoing, Seller may request before December 1 of each year, that the
manner in which Seller delivers, and Buyer receives, the annual requirements as
stated in B1 or B2 herein, shall be adjusted to reflect seasonal intake to
reflect milk availability in the marketing area in and around the Plant.
Balancing Milk volumes in excess of Buyer’s Demand Milk volume requirements
received, but not sold and purchased hereunder at the Plant will be subject to
the terms as stated in the Tolling Agreement executed by Buyer and Seller for
the Plant.

 

4. Term.

 

The initial term of this Agreement shall commence on January 1, 2005 and shall,
unless earlier terminated as provided herein, continue through December 31,
2009, provided, however, that the term of this Agreement shall automatically be
extended from day to day so that it always has a remaining term of five years,
unless Seller gives written notice to Buyer that it does not wish to continue to
extend the term, in which event the term will terminate on the fifth anniversary
of such notice.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, Buyer may terminate
this Agreement at any time by providing Seller with twelve (12) months prior
written notice specifying the date of termination.

 

5. Manner of Payment.

 

Seller shall submit invoices to Buyer at Buyer’s address set forth in Section 25
below, or at such other location designated by Buyer from time to time in
writing to Seller. Buyer shall pay Seller for all Demand Milk sold, delivered
and received at the Plant during any calendar month through electronic transfer
of funds by dates required in CFR §1126.73. In the event the FO terminates,
payment dates for the Demand Milk shall be as follows: an advance payment for
Demand Milk received during the first fifteen (15) days of each month shall be
made in order that Seller may receive payment by the 25th (twenty-fifth) day of
each month and the final payment for the Demand Milk shall be made so that the
payment is received by Seller by the 17th (seventeenth) day of each month
following the month in which the Demand Milk was sold to and received by Buyer.

 

6. To evaluate Buyer’s continued creditworthiness, its financial condition and
overall ability to make payments for Demand Milk purchased hereunder, within
forty-five (45) days after the close of each fiscal year of Buyer, Buyer shall
deliver or cause to be delivered to Seller, a copy of the consolidated audited
or unaudited, as applicable and available, annual financial statements of Eagle
Family Foods Holdings, Inc. (the “Parent”) and its subsidiaries as filed with
the Securities and Exchange Commission for the immediately preceding fiscal
year, which will include a balance sheet, profit and loss statement and
reconcilement of surplus of Buyer. Upon request from Seller, Buyer shall provide
to Seller, within ten (10) days from the date of such request, a copy of the
most recent available consolidated unaudited quarterly financial statement of
the Parent and its subsidiaries, prepared on a consistent basis from quarter to
quarter within each fiscal year as filed with the Securities and Exchange
Commission. Any and all financial statements furnished to Seller by Buyer shall
be certified by the Parent’s chief financial officer (or other person reasonably
acceptable to Seller) verifying that such financial statement accurately
reflects the financial condition and operations of the Parent and its
subsidiaries at the times and for the periods therein stated, provided, however,
that any certificates required to be filed pursuant to the Sarbanes-Oxley Act of
2002 shall be deemed sufficient for purposes hereof.

 

Further, Seller reserves the right to modify and adjust the manner and terms of
payment as set forth in Section 5 above to fairly address the current financial
exposure to Seller for Demand Milk sold hereunder.

 

Seller agrees that the financial information of Buyer provided herein shall not
be disclosed to anyone other than Seller’s employees who have a need to know or
permit the use of this financial information in a manner for any purpose other
than for determination of continued creditworthiness of Buyer.

 

3



--------------------------------------------------------------------------------

7. Transportation of Milk.

 

Seller shall be responsible for the transportation and delivery of Balancing
Milk delivered or Demand Milk purchased and sold hereunder to the Plant.
Transportation and delivery of Milk shall be at Seller’s sole risk and expense,
and Seller shall have full control over the method of transportation.

 

8. Milk Tanker Washing.

 

Buyer shall properly wash all milk tankers delivering Milk to the Plant. This
washing requirement shall not apply if Seller directs tanker or tankers to leave
the Plant immediately after unloading. This requirement shall also not apply if
the tanker is not accessible to the washing facility. If conditions develop that
prohibit tankers from being washed at the facility, Buyer shall notify Seller of
conditions, and, if necessary, Buyer shall assist Seller in paying the costs of
washing tanker(s).

 

9. Schedule of Deliveries.

 

Buyer, on behalf of the Plant, will order the Plant’s weekly Demand Milk
requirements from Seller on Thursday for delivery the following Sunday through
Saturday. Buyer and Seller will mutually agree to the schedule and times of
delivery. Scheduling will principally consist of weekly receipt assignments in a
uniform manner throughout the seven-day week, and on occasion, receipts may be
more heavily weighted on weekends and/or holidays. Seller shall use reasonable
commercial efforts to meet said schedule and times of delivery.

 

10. Quality of Milk.

 

Seller represents, warrants and agrees that:

 

(a) Seller shall comply with all laws and governmental rules and regulations
applicable to the production, storage and delivery of Milk to be delivered
and/or sold to Buyer and delivered to the Plant hereunder, and shall use
reasonable commercial efforts to assure that the members of Seller producing the
Milk do likewise;

 

(b) All Milk purchased and sold hereunder shall, when delivered, be reasonably
acceptable as to flavor, odor and appearance and meet the specifications of the
Plant as set forth in Schedule C and incorporated herein by reference.

 

(c) Seller agrees to respond in writing to all non-conformance notifications
from Buyer regarding quality of Milk supplied hereunder identifying the steps it
will undertake to bring the quality of Milk supplied to the Plant up to the
specifications detailed in Schedule C.

 

4



--------------------------------------------------------------------------------

11. Indemnification and Insurance.

 

(a) Seller agrees to defend, indemnify and hold harmless Buyer and the Plant,
their subsidiaries and affiliates and their agents, officers, directors,
employees, representatives, successors and permitted assigns from and against
all obligations, liabilities, damages, penalties, fines, violations, claims,
causes of action, suits, judgments, costs and expenses (including, without
limitation, reasonable attorneys’ fees) (together, “Losses”) that Buyer and/or
the Plant may suffer, arising out of, resulting from or connected with (i)
willful misconduct of Seller or the negligent acts or omissions of Seller in the
performance of this Agreement, and/or (ii) Seller’s breach of the
representations, warranties and agreements set forth in this Agreement. This
indemnification is not limited to third party claims.

 

(b) Buyer on behalf of itself and the Plant agrees to defend, indemnify and hold
harmless Seller, its subsidiaries and its affiliates and their agents, officers,
directors, employees, representatives, successors and permitted assigns from and
against all Losses that Seller may suffer arising out of, resulting from or
connected with the (i) the willful misconduct of Buyer or the negligent acts or
omissions of Buyer and/or the Plant in the production and sale of products
containing Seller’s Milk and sold to third parties, and/or (ii) Buyer’s breach
of any representations, warranties and agreements set forth in this Agreement.
This indemnification is not limited to third party claims.

 

(c) The obligations of Seller and Buyer in Section 10(a)-(b) shall survive the
termination or cancellation of this Agreement for any reason whatsoever.

 

(d) Seller agrees to provide Buyer with a certificate of insurance evidencing
insurance coverage in amounts of not less than $1,000,000 per person and not
less than $1,000,000 per occurrence and not less than $500,000 for property
damage to cover its liabilities hereunder. Such certificate shall provide that
such insurance coverage may be terminated or materially modified only upon at
least thirty (30) days prior written notice by the insurance carrier to Buyer.
Seller, at its own expense, shall add Buyer as an additional insured to such
insurance policies.

 

(e) Buyer agrees to provide Seller with a certificate of insurance evidencing
insurance coverage in amounts of not less than $1,000,000 per person and not
less than $1,000,000 per occurrence and not less than $500,000 for property
damages to cover its liabilities hereunder. Such certificate shall provide that
such insurance coverage may be terminated or materially modified only upon at
least thirty (30) days prior written notice by the insurance carrier to Seller.
Buyer, at its own expense, shall add Seller as an additional insured to such
insurance policies.

 

12. Testing and Rejection of Milk.

 

Before pumping Milk into the Plant’s first receiving tank, the Plant shall (a)
test Milk for antibiotics using the Charm or Snap tests, and (b) sample Milk for
flavor, odor, appearance, acidity, temperature, freezing point and sediment.
Prior to title to the Milk passing to Buyer as provided in Section 12, the Buyer
shall have the right to reject any and all Milk which does not meet the
requirements of Section 10.

 

5



--------------------------------------------------------------------------------

13. Title.

 

Title and risk of loss to all Milk delivered to the Plant shall remain with
Seller until such Milk is delivered to the Plant. When the Plant’s hose is
connected to the milk tanker, and the tanker valve has been opened, but
subsequent to the Plant’s testing as set forth in Section 12 above, title of
said Demand Milk shall pass to Buyer as it is transferred past the tanker valve
through the Plant’s hose. Title and ownership of the Balancing Milk delivered by
Seller to the Plant shall at all times be vested with Seller.

 

14. Excuse for Nonperformance.

 

In the event either party to this Agreement is prevented, delayed or rendered
impracticable in performing any duty or obligation required by this Agreement
due to fire, earthquake, strike, lockout or other labor trouble, acts of
terrorism, drought, acts of God, epidemic or disease, orders, rules or
regulations or acts of government relating to national defense or prosecution of
war, lack of manpower due to war conditions and other national economic
conditions, quarantine of plant, herd destruction or disqualification of dairy
herds, partial or in whole, brought about by disease, fire, earthquake or other
act of God or other causes beyond the reasonable control of either (a “Force
Majeure Event”), that party shall not be liable for damages resulting therefrom,
incidental, consequential or otherwise. Failure on the part of Seller to deliver
or on the part of Buyer to receive Milk for any of the reasons set forth in this
Section 14 shall not be deemed a ground for the termination or cancellation of
this Agreement; provided, however, if Seller is unable to deliver Demand Milk
due to a Force Majeure Event, Buyer may purchase the same from other suppliers,
in which event Buyer’s obligation to purchase its requirements of Demand Milk
from Seller as provided in Section 1 above shall be temporarily reduced to the
extent of any such purchases from other suppliers. The obligation to purchase or
sell the requirement of Demand Milk as provided in Section 1 above shall resume
upon Seller or Buyer, as the case may be, providing written notice that the
event which prevented Seller from delivering Demand Milk to Buyer or which
prevented Buyer from receiving Demand Milk from Seller no longer exists.

 

[*Confidential Treatment Requested*]

 

15. Compliance With All Laws, Rules and Regulations.

 

Buyer and Seller each warrants that it will in every manner of its business
comply with and conform to all federal, state and local laws, rules and
regulations governing the subject matter of this Agreement. Any breach of said
warranty or claim of breach shall be the sole responsibility of the party in
breach, or claimed to be in breach, and said party shall, for said breach, with
the exception of incidental, punitive or consequential damages indemnify, defend
and hold the other party free and harmless from and

 

6



--------------------------------------------------------------------------------

against any loss or expense arising therefrom. The foregoing indemnity shall be
in addition to, and not in limitation of, the indemnities provided in Section 10
hereof and shall survive the termination or cancellation of this Agreement for
any reason whatsoever. This indemnification is not limited to third party
claims.

 

16. Insufficient Milk Supply.

 

In the event that Seller does not, at any time during the term of this Agreement
or any extension hereof, have on hand sufficient supplies of Demand Milk to meet
all of its outstanding obligations, including Buyer’s requirements of Demand
Milk hereunder, Seller shall be obligated to acquire from other sources
sufficient supplies of Demand Milk of the same quality as contracted for
hereunder to satisfy Buyer’s requirements of Demand Milk, and Seller’s failure
to do so hereunder shall entitle Buyer, in its sole discretion, to (a) terminate
this Agreement in accordance with the provisions of Section 17 hereunder, or (b)
purchase Demand Milk from other suppliers, in which event (i) Buyer’s obligation
to purchase its requirements of Demand Milk from Seller as provided in Section 1
hereof shall be reduced to the extent of any such purchases from other
suppliers, and (ii) Seller shall pay Buyer for the difference in price between
what Buyer would have paid hereunder and what Buyer has to pay such other
suppliers. Buyer shall use commercially reasonable efforts to mitigate the price
differential as set forth in the preceding sentence.

 

17. Default or Breach.

 

Subject to Section 14 above, if either of the parties hereto shall breach any of
the provisions hereof or default in the performance of any of the terms,
conditions, covenants, obligations or agreements herein made or agreed to be
kept or performed under the terms of this Agreement by said party, and such
default or breach shall continue for a period of fifteen (15) consecutive days
after written notice to said party specifying the default or breach, then the
party not in default may declare this Agreement terminated and shall be under no
further obligation hereunder, and/or the party not in default may take such
other action or pursue all remedies in equity or at law as may be available.
Notwithstanding the foregoing and subject to Section 14 hereof, in the event
that Seller does not deliver sufficient supplies of Demand Milk to meet Buyer’s
Milk Requirements hereunder, whether from Seller’s own sources or from third
parties as required by Section 16 hereof, Buyer, in its sole discretion, may
declare Seller in default under this Agreement and may terminate this Agreement
within five (5) business days if such default is not remedied within such five
(5) business days and/or Buyer may take such other action as may be available to
Buyer. The foregoing notwithstanding, Buyer shall have the right to terminate
this Agreement immediately upon discovery and confirmation by credible evidence
of a breach related to the safety or health aspects of the Demand Milk being
purchased under this Agreement.

 

7



--------------------------------------------------------------------------------

18. Arbitration.

 

Except for Paragraph 17 above, should any controversy arise between the parties
relating to this Agreement, it shall be settled by arbitration as provided
herein. Either party seeking arbitration shall issue to the other a Notice of
Intention to Arbitrate, in which it shall propose an arbitrator who is a person
familiar with the subject of this Agreement or with the industry in which the
parties operate. The other party shall, within ten (10) days, either accept or
reject arbitrator. In the case that such other party rejects such proposed
arbitrator, such other party shall notify the first party of such proposed
alternative arbitrator. In the event that the parties cannot agree on an
arbitrator within thirty (30) days of receipt of the Notice of Intention to
Arbitrate, the parties seeking arbitration shall request appointment by the
President of the American Arbitration Association (“AAA”) of a single
independent arbitrator having familiarity with the industry in which the parties
operate. The costs, expenses and fees of the arbitrators will be borne equally
by the parties. The arbitration proceedings shall be held in a mutually
agreeable location or as designated by the arbitrator if no such agreement is
forthcoming. This Section 18 shall constitute a written agreement to submit to
arbitration. Except as modified herein, arbitration shall be governed by the
provisions of the Commercial Arbitration Rules of the AAA and the decision of
the arbitrator shall be conclusive and binding.

 

19. Confidentiality.

 

Buyer and Seller agree to keep the terms and conditions of this Agreement
confidential. Nothing in this Agreement shall prevent either party from
disclosing the existence or terms and conditions of this Agreement to its Board
of Directors, officers, employees, attorneys, accountants and consultants or to
proper governmental regulatory authorities, if requested to do so; however, such
disclosure shall be made only after notification to the other party and after
notifying the Board of Directors, officers and employees or to the governmental
regulatory authority that the document is to be treated as a confidential
business record not to be disclosed to competitors of Buyer or Seller.
Notwithstanding the foregoing, Seller acknowledges that the Parent will be
required to disclose this Agreement on a Current Report on Form 8-K.

 

20. Assignment.

 

Neither party to this Agreement may transfer, assign or otherwise convey any
rights or delegate any duties or obligations hereunder without the prior written
consent of the other party, provided, however, that without such consent, Buyer
shall, at all times, have the right to assign this Agreement to any person who
purchases a majority of the voting stock of Buyer, or upon the merger or
consolidation of Buyer into or with another corporation, or the merger or
consolidation of any other corporation into or with Buyer, or the sale or
conveyance of all or substantially all of the assets of Buyer, so long as the
overall financial condition of such purchaser supports a credit evaluation as of
the date of such assignment, which is at least comparable to Buyer and said
purchaser is not a direct competitor to Seller in the raw milk procurement
business.

 

8



--------------------------------------------------------------------------------

21. No Waiver; Amendment.

 

The failure of any party hereto at any time or times to require performance of
any provision hereof will in no manner affect its right at any later time to
enforce such provision. No waiver by either party of any condition or of any
breach of any term, covenant or representation or warranty contained in this
Agreement will be effective unless given in writing, and no waiver in any one or
more instances will be deemed to be a further or continuing waiver of any such
condition or breach in other instances or waiver of any other condition or
breach of any other term, covenant, representation or warranty. The remedies
available hereunder are cumulative, and the exercise of any one or more of the
remedies provided herein or otherwise available in law or in equity shall not be
construed as a waiver of any of the other remedies available. This Agreement can
be amended only in writing and signed by both parties hereto.

 

22. Governing Law.

 

This Agreement and its application shall be governed by applicable laws of the
State of Texas.

 

23. Captions.

 

Any captions to or headings of the Sections of this Agreement are solely for the
convenience of the parties, are not a part of this Agreement, and shall not be
used for interpretation or determination of the validity of this Agreement or
any part thereof.

 

24. Severability.

 

All provisions of this Agreement, and all portions of such provisions, are
intended to be, and shall be, independent and severable, and in the event that
any provision or portion thereof is determined to be unlawful, invalid or
unenforceable, such determination shall not affect the validity or
enforceability of any other provision, or portion thereof, of this Agreement,
and all other provisions and portions thereof shall continue to be valid and
enforceable.

 

25. Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which when
so executed shall be deemed an original, but all of which taken together shall
constitute but one and the same instrument.

 

26. Notice.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand, sent
by telecopy, or sent by United States mail, first class, registered or
certified, return receipt requested, with proper postage prepaid, in each case
to the following addresses of the respective parties.

 

9



--------------------------------------------------------------------------------

If to Seller:    Dairy Farmers of America Inc.      Attn: David Jones     

3500 William D. Tate Ave., Suite 100

Grapevine, TX 76051

     Fax: (817) 410-4501 With a copy to:            Dairy Farmers of America,
Inc.      Attn: David A. Geisler      10220 N. Ambassador Drive      Kansas
City, Missouri 64153      Fax: (816) 801-6593 If to Buyer:    Eagle Family
Foods, Inc.      Attn: Chief Executive Officer      735 Taylor Road, Suite 100  
   Gahanna, Ohio 43230      Fax: (614) 501-4299

 

The parties agree that any notice required or permitted by this Agreement may be
made by a facsimile to be confirmed in writing within ten (10) days to the fax
numbers set forth above.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

DAIRY FARMERS OF AMERICA, INC   EAGLE FAMILY FOODS, INC (“Seller”)   (“Buyer”)
By:  

/s/ Gerald L. Bos

--------------------------------------------------------------------------------

  By:  

/s/ Craig Steinke

--------------------------------------------------------------------------------

Name:   Gerald L. Bos   Name:   Craig Steinke Title:   Chief Financial Officer
and   Title:   Chief Executive Officer and President     Corporate Vice
President/Finance        

 

11



--------------------------------------------------------------------------------

Schedule A

 

Premiums

 

[*Confidential Treatment Requested*]

 

12



--------------------------------------------------------------------------------

Schedule B-1

 

Quantity of Milk

 

[*Confidential Treatment Requested*]

 

13



--------------------------------------------------------------------------------

Schedule B-2

 

Quantity of Milk

 

[*Confidential Treatment Requested*]

 

14



--------------------------------------------------------------------------------

Schedule C

 

Specifications

 

Grade “A” Raw Milk (“Demand Milk”)

 

  • 45° F or less

 

  • Bacteria not to exceed 300,000 per mL

 

  • No positive results on drug residue detection

 

  • Somatic Cell Count not to exceed 750,000 per mL

 

  • Titratable acidity not to exceed 0.16%

 

15